Jackson, Justice.
Joseph Tillman, the proprietor of the Quitman Reporter, made application to the superior court of Brooks county, for a mandamus nisi against the sheriff of that county, to show cause why he should not publish his official advertisements in that newspaper, on the ground that when he changed it to the Free Press, another newspaper in Brooks county, he had not given notice of the contemplated change in the Quitman Reporter. The judge refused the mandamus nisi, and this is the error complained of.
While §3650 of the Code does require the notice to be given, we think that the applicant’s remedy is by an action for damages, if he can prove any, and if he has any right or remedy at all. Certainly we know of no law which will entitle him to make the ■ sheriff by mandamus change the advertising back into his newspaper.
The judgment must, therefore, be affirmed.